Interim Decision #1277

IfitsTra or Cason
In DEPORTATION Proceedings
A-12561979
Decided by Board April .10, 1603

The discretionary authority contained in section 211(e) of the Immigration and
Nationality Act will not be exercised in behalf of respondent, a 29.-year-old
Italian national, who was married the day following issuance of his nonquota
visa and the signing of State Department form, in English and Italian, attached to the visa which placed him on notice that marriage prior to entry
would divest him of his nonquota status and render him subject to exclusion,
since he has not established, as required by the statute, that his inadmissibility
was not known to him and could not have been ascertained by the exercise
of reasonable diligence prior to his departure for the United States.
CHARGE :
Order: Act of 1952—Section 241 (a) (1) [8 U.S.O. 1251 (a) (1)1—Excludable at
entry under 8 U.S.O. 1181(a) (3)—Not nonquota as specified in
immigrant visa.

This case is before us on appeal from a decision of a special inquiry
officer denying relief under 8 U.S.C. 1181 (c), granting voluntary departure and directing that the respondent be deported if he fails to
depart voluntarily.
The respondent is a 29-year-old married male, native and citizen of
Italy, whose only entry into the United States occurred on December
7, 1961 at which time he was admitted as a nonquota immigrant. He
secured nonquota status under section 25 (a) of the Act of September
26, 1961 1 as the unmarried son of an alien lawfully admitted to the

United States for permanent residence The visa was issued to him on
October 31, 1961 and he was married in Italy to Ippolita Fortino on
November 1, 1961. Since he was not the unmarried son of a legally
resident alien at the time he applied for admission on December 7,
1961, he was inadmissible to the 'United States under 8 U.S.C. 1181 (a)
(3). The respondent has conceded that he is deportable on the charge
'Public Law 57-301; 75 Stat. 657; Note at page 165 following 8

1958 Ed., Supp.

236

U.S.O. 1153,

Interim Decision #1277
stated in the order to show cause. The sole issue to be determined is
whether the application for nusne pro tune relief under 8 U.S.C. 1181
(c) should bogranted.

We have carefully reviewed the entire record. Apparently the
respondent was not excludable on any ground other than that stated
in 8 U.S.C. 1181(a) (3). Under these circumstances and subject to
the provisions of subsection (d) of 8 U.S.C. 1181, subsection (c)
thereof contains discretionary authority to admit this respondent providing that the Attorney General or his delegated officer is "satisfied
that such inadmissibility was not known to and could not have been
ascertained by the exercise of reasonable diligence by, such immigrant
prior to the departure of the vessel or aircraft from the last port outside the United States * * *." As we have indicated above, the respondent has conceded that his marriage prior to his application for
admission to the United States rendered him excludable. The question resolves itself into whether, prior to his departure from Italy,
the respondent did not know and could not have ascertained that he
would be inadmissible.
The special inquiry officer stated that he was not satisfied that the
testimony of the respondent and his witness rebuts the presumption
which arises from the requirement of 22 CPR 42.117 (b), citing Matter
Int. Dec. No. 1194 (1962). That decision and the regulation
of
mentioned relate to the application for the immigrant visa in a situation in which that alien failed to disclose that he had been a member of the Communist Party. In the respondent's case, there is no
claim that the application for visa contained a false statement or that
the respondent failed to disclose any information to the American
Consular Officer. Hence, that decision and the regulation are not
pertinent.
It was also stated in the special inquiry officer's decision that the
respondent's case is governed squarely by this Board's decision in
Matter of C—, 8 I. & N. Dec. 665 (1960). Although many. of the facts
in that case are similar to facts in the respondent's case, we do not
*hint- it is entirely accurate to say that the decision governs this
respondent's case because the question which must be determined here

is whether the particular facts of this case do or do not show that the
respondent knew or could have reasonably ascertained that he would be
inadmissible if he married. During the oral argument, counsel stated
that the special inquiry officer did not find fraud and misrepresentation
on the part of this respondent and he contended that Matter of C—
related entirely to fraud and misrepresentation and was, therefore,
inapplicable. Actually, the alien in Matter of C— was not charged
with procuring his visa by fraud or misrepresentation, and the factual

situation resembles that in the respondent's case.
237

Interim Decision #1277
Counsel also cited Matter of M—, 4 I. & N. Dec. 626 (1952) and
Matter of R—,71. & N. Dec. 304 (1956) . In the former relating to the
discretion to grant voluntary departure, we said that aliens whose

cases are substantially similar should receive like treatment. That
case has no application because the special inquiry officer did not
deny relief to the respondent as a matter of discretion but because the
respondent did not meet the statutory requirements of 8 U.S.C.
1181(o). Matter of R, supra, related to a letter of the Department of
State dated May 14, 1956, stating that the Italian quota had been
entirely utilized and could not be reduced to take care of that alien's
case and the same department's subsequent letter indicating that the
alien's case could be adjusted. In that case, the special inquiry officer
held on April 30, 1956 that the alien was unaware of the fact that his
marriage made him inadmissible to the United States and apparently
the Service did not contest that finding. For that reason, the question
of that alien's knowledge or lack of knowledge concerning the effect
of his marriage was not considered. by this Board and the facts which
led the special inquiry officer to that conclusion are not even stated
in the decision. That case is of no assistance to counsel since, as we
have previously indicated, the question here is whether, on the particular facts relating to this respondent, it can be said that he was not
aware and could not have ascertained that he would be excludable.
Counsel referred to the special inquiry officer's discussion (decision,
pp. 5-7) of the respondent's interrogation on June 27, 1962 (Ex. 3)
and that officer's conclusion that it indicated that the respondent knew
before he left Italy, or had reason to believe, that his visa would be
invalid if he married prior to coming to the United States. Insofar
as is pertinent to this question, Exhibit 3 contains the respondent's
testimony that the American Consular Officer did not inform him that
the visa would be invalid if he married but that other people did
advise him after he received the visa. There is a statement that these
were persons who were also getting their visas to come to the United
States which would indicate that the respondent received this information prior to his departure from Italy. The respondent's testimony
at the hearing (Tr. pp. 29 -82) indicates that a few days after the
examination of June 27, 1962 he appeared at the office of the Service
as requested for the purpose of signing the transcript; that the
statement was then translated to him; and that he refused to sign it
on the advice of counsel because two matters allegedly were incorrectly
stated. He testified (Tr. pp. 8, 10, 32) that no one in Italy told him
that the visa would be invalid if he married and that he first learned
of the invalidity of his visa when he filed his visa petition on behalf of
his wife after his arrival in the United States. The special inquiry
officer stated that the questions and answers in Exhibit 3 indicated
238

Interim Decision #1277
to him that the respondent knew or had reason to believe before he
left Italy that his visa would be invalid if he married prior to coming
to the United States. We do not consider it necessary to rely on this

challenged testimony of the respondent in Exhibit 3 nor to determine
whether it would have been incumbent upon him to accept statements
from unofficial sources as to what would invalidate the visa issued
by the American Consular Officer.
We believe this case can properly be disposed of on the basis of the
form reading, "STATEMENT OF MARRIAGEABLE AGE APPLICANT" which is attached to the respondent's immigrant visa.
The form contains a notice to the visa applicant in English and Italian,
the English version of which is as follows : "I, - the undersigned,
fully understand that I shall lose my nonquota, quota preference

status or right to be charged to the quota of my accompanying parent
if I marry prior to my application for admission at a port of entry
into the United States and that I would then be subject to exclusion
therefrom." This form is dated October 30, 1961, the date on which
the visa application was executed before the American Consular Officer. The respondent testified (Ex. 3, pp. 2-3; Tr. pp. 9, 11-12) that
the two signatures on this form are his; that he had not read the information on the form when he signed it; that he can read and write

Italian; and that he had attended school in Italy to the fifth or eighth
grade. We do not believe the respondent's statement that he signed
this form without reading the information appearing in Italian immediately above his signature. However, even if that were the case, he
could have ascertained his inadmissibility by merely reading the statement in Italian and his neglect to do that would constitute a failure
to exercise reasonable diligence. Accordingly, we are not satisfied
that the respondent's inadmissibility was not known to him and could
not have been ascertained by him through the exercise of reasonable

diligence prior to his departure from Italy. It follows that the applicant does not meet this statutory requirement of 8 U.S.C. 1181 (c) and
his appeal from the denial of that relief will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

239

